ROTHENBERG, C.J.
*967Manuel A. Junes ("the defendant") appeals the trial court's order treating his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a) as a motion for postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850 and denying the motion as untimely filed. Because we conclude that the defendant's motion was properly filed under rule 3.800(a), it was not time-barred. We, therefore, reverse the order on appeal for consideration on the merits under rule 3.800(a).1
Reversed and remanded.

Although we ordered and received a response by the State addressing the merits of the defendant's claims, we are without jurisdiction to address the merits in the first instance. We, therefore, remand the motion for proper consideration by the trial court. The State is free to re-submit its response on the merits to the trial court.